

117 HRES 543 IH: Expressing support for the designation of July 20, 2021, as “National Heroes Day” to honor the sacrifices of everyday heroes who save lives and improve their communities.
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 543IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Perlmutter (for himself, Mr. Crow, Mr. Neguse, Ms. Norton, and Ms. DeGette) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of July 20, 2021, as National Heroes Day to honor the sacrifices of everyday heroes who save lives and improve their communities.Whereas, on July 20, 2012, in Aurora, Colorado, 12 people’s lives were taken and so many more were injured, yet we saw remarkable acts of bravery in the face of unspeakable violence and everyday people risked their lives to save countless others;Whereas today, during a global pandemic where over 600,000 Americans have lost their lives, we have witnessed everyday people rise up and put their lives in jeopardy to help others;Whereas first inspired by the two servicemembers and two civilians whose lives were taken while shielding others on July 20, 2012, we recognize July 20 as National Heroes Day to honor the sacrifices of everyday heroes who save lives and improve their communities;Whereas, on July 20, 2012, 12 lives were taken, 70 were wounded, and hundreds suffered emotional damage including one victim losing a daughter and suffering a miscarriage when a gunman opened fire at the Aurora Mall Theater;Whereas during this heinous act of violence, moviegoers courageously took immediate action risking their own lives to protect and save the lives of others;Whereas since statistics began being tracked in 2013, the United States has experienced an average of one mass shooting per day;Whereas the same heroic acts of bravery seen in Aurora are reflected in countless others tragedies as gun violence continues in our communities;Whereas there are countless other examples of individuals stepping up for their communities every day, during crises, and during natural disasters;Whereas the COVID–19 pandemic has called on individuals to demonstrate heroism, courage, and initiative to aid their communities, including— (1)medical professionals providing lifesaving care and support to patients in times of need;(2) researchers and scientists developing safe and effective vaccines to beat the virus;(3)law enforcement, firefighters, emergency responders, and the National Guard who courageously support, protect, and care for their fellow citizens;(4)frontline workers such as farmers, those at food processing and packaging plants, truck drivers, grocery workers, sanitation personnel, and those in correctional facilities and nursing homes and all other essential workers providing critical services during challenging times;(5)teachers providing quality education, encouragement, and support to their students during a global pandemic;(6)journalists providing critical news coverage of global events to the public;(7)letter carriers, postal workers, and delivery workers who keep our communities connected and our economy running;(8)small businesses adopting and repurposing their facilities to produce medical equipment;(9)community members volunteering their time and resources to support and care for their neighbors; and(10)all those who have lost family and loved ones to the pandemic; andWhereas the American people have always courageously answered the call to save lives, persevered to find cures, fought bravely for others, and set a shining example for generations to come: Now, therefore, be itThat the House of Representatives—(1)recognizes, commends, and honors the selfless dedication to fellow citizens displayed through heroic actions across the country and uses the example of their sacrifice to renew our commitment to supporting our neighbors;(2)calls upon the Members of the House of Representatives and all people of the United States to observe a National Heroes Day with appropriate and personal expressions of service and reflection, which can include performing good deeds, displaying the United States flag, and engaging in community service or other charitable activities; and(3)urges all people of the United States to continue to live their lives throughout the year with the same spirit of courage, service, and compassion that is exhibited by these everyday heroes.